Case 1:20-cv-21647-DPG Document 26 Entered on FLSD Docket 06/19/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                       CASE NO. 1:20-cv-21647

   PALM SPRINGS MILE ASSOCIATES, LTD.,
   a Florida limited partnership,

           Plaintiff,

   vs.

   FITNESS INTERNATIONAL, LLC, a
   California limited liability company,

           Defendant.
                                                    /

                    STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          Plaintiff, Palm Springs Mile Associates, Ltd., and Defendant, Fitness International, LLC

  (collectively, the “Parties”), enter into the following Stipulation of Dismissal Without Prejudice,

  pursuant to Rule 41(a)(a)(A)(ii), Fed. R. Civ. P.:

          1.      The Parties stipulate to the voluntary dismissal without prejudice of this matter.

          2.      Upon the refiling of the Action in State Court in Miami-Dade County, Defendant

  agrees to accept service by email to its counsel of record in this matter, and to respond to the refiled

  Complaint within thirty (30) days.

          3.      The Parties shall bear their own fees and costs, subject to claims for prevailing party

  fees at the conclusion of the State Court litigation.

          4.      The Parties acknowledge and agree that the voluntary dismissal, shall not

  constitute or be deemed to be a first dismissal for purposes of the two dismissal rule under Rule

  41(a)(1)(B), Fed. R. Civ. P., or Rule 1.420(a), Fla. R. Civ. P.
Case 1:20-cv-21647-DPG Document 26 Entered on FLSD Docket 06/19/2020 Page 2 of 2




  Dated: June 19, 2020                     Dated: June 19, 2020


  /s/ Kevin C. Kaplan                      /s/ Eric P. Hockman
  Kevin C. Kaplan, Esquire                 Eric P. Hockman, Esquire
  Coffey Burlington                        Florida Bar No. 64879
  2601 South Bayshore Drive, P1            Weiss Serota Helfman Cole
  Miami, Florida 33133                     & Bierman, P.L.
  kkaplan@coffeyburlington.com             2525 Ponce de Leon Boulevard, Ste. 700
  Attorneys for Plaintiff                  Coral Gables, Florida 33134
                                           ehockman@wsh-law.com

                                           and

                                           Klehr Harrison Harvey Branzburg LLP
                                           A. Grant Phelan, Esquire
                                           (pending pro hac vice admission)
                                           1835 Market Street, Suite 1400
                                           Philadelphia, PA 19103
                                           Attorneys for Defendants




                                       2
